UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6319



KIM D. PORTER,

                                              Plaintiff - Appellant,

          versus


DOUGLAS ALAN DOUBET, Correctional Officer,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-900-7)


Submitted:   July 16, 2003                 Decided:   August 8, 2003


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kim D. Porter, Appellant Pro Se. Susan Foster Barr, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kim D. Porter appeals the district court’s order entering

judgment for Defendant following trial in this 42 U.S.C. § 1983

(2000) action. We have reviewed the record and conclude that there

are no meritorious issues for appeal.   Accordingly, we affirm.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2